OliveR, Judge:
The following appeal for reappraisement is before me for decision on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, subject to the approval of the court, as follows:
(1) That the involved merchandise covered by the above-entitled appeal consists of certain Canoe Cologne exported from France after February 27, 1958; that the said merchandise is identified on the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956 (T.D. 54521); that the merchandise was accordingly appraised under section 402a of the Tariff Act of 1930 as amended by the said Customs Simplification Act.
(2) That on or about the date of exportation, such or similar merchandise was not freely offered for sale to all purchasers in the country of exportation, either for domestic consumption or for ex-portion to the United States.
(3) That on or about the date of exportation, such or similar imported merchandise was not freely offered for sale to all purchasers for domestic consumption in the United States.
*640(4) That the merchandise was accordingly appraised under cost of production, section 402a(f) of the Tariff Act of 1930 as amended by the Customs Simplification Act; that neither party challenges said basis of appraisement.
(5) That the merchandise and the issues involved are similar in all material respects to those involved in Gehrig Hoban & Co., Inc. v. United States, A.R.D. 210; that the record in the said cited case may be incorporated in the record herein.
(6) That the cost of production of the involved merchandise, as denned in said section 402a(f) is as follows:
Per bottle
Materials and labor_319. 07 old French francs
Usual general expenses at 103 percent of materials and labor_ 328.64 old French francs
Profit at 15 percent of the sum of materials, labor, and usual general expenses. 97.16 old French francs
Packing_!_ 14. 00 old French francs
Total_ 758. 87 old French francs
(7) That this appeal may be submitted upon this stipulation and the incorporated record, the same being limited to the merchandise and the issues described hereinabove and abandoned in all other respects.
On the agreed facts, and following the cited decision on the law, 1 find that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is cost of production, as defined in section 402a(f) of the Tariff Act of 1930, as amended (T.D. 54521), and that such statutory value is 758.87 old French francs per bottle, as set forth in the stipulation of the parties herein.
As to all other merchandise included on the invoice covered by the entry involved herein, the appeal for reappraisement is dismissed.
Judgment will be rendered accordingly.